DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
	The amendment, filed on 09/15/2022, in which claims 2, 4-20, 22-23, 26, 28 and 30-32 are canceled and in which claims 1, 3, and 27 are currently amended, is acknowledged.
Claims 1, 3, 21, 24-25, 27, 29, and 33 are pending in the instant application.
Claims 1, 3, 21, 24-25, 27, 29, and 33 are examined on the merits herein.

Priority
	The instant application claims priority from U.S. provisional application no. 62/877,782, filed July 23, 2019. 
	
Withdrawn Rejections
Applicant’s arguments, filed 09/15/22, with respect to the rejection of claims 1-4, 16, 25, and 27
under 35 U.S.C §102(a)1 over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry (2019) 164) have been fully considered and are persuasive. Applicant has amended these claims to recite limitations to an antibody conjugated with Cetuximab, and claims 2, 4, and 16 have been canceled. Therefore, the rejection of claims 1, 3, 25, and 27 under 35 U.S.C §102(a)1 has been withdrawn. 
	Applicant’s arguments, filed 09/15/22, with respect to the rejection of claims 6, 8, 12, 25, and 30 under 35 U.S.C §103 over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry (2019) 164) and over Ben-Kasus et al (Cancer therapeutic antibodies come of age: Targeting minimal residual diseases. Molecular Oncology(2007) 1:42-54) have been fully considered and are persuasive. Applicant has amended these claims to recite limitations to an antibody conjugated with Cetuximab, and claims 6, 8, 12 and 30 have been canceled. Therefore, the rejection of claims 6, 8, 12, 25, and 30 under 35 U.S.C §103 has been withdrawn.
Applicant’s arguments, filed 09/15/22, with respect to the rejection of claim 10 under 35 U.S.C §103 over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry (2019) 164) and over Lamb (Inotuzumab Ozogamicin: First approval. Drugs (2017) 77:1603-1610) have been fully considered. Cancelation of the claim has rendered this rejection moot. Therefore, the rejection of claim 10 under 35 U.S.C §103 has been withdrawn.
Applicant’s arguments, filed 09/15/22, with respect to the rejection of claim 17 under 35 U.S.C §103 over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry (2019) 164) and over U.S. Patent No.9,809,822 have been fully considered. Cancelation of the claim has rendered this rejection moot. Therefore, the rejection of claim 17 under 35 U.S.C §103 has been withdrawn.
Applicant’s arguments, filed 09/15/22, with respect to the rejection of claims 21 and 33 under 35 U.S.C §103 over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry (2019) 164) and over Ou et al (Bioprocess development of antibody-drug conjugate production for cancer treatment. PLoS ONE 13(10):e0206246) have been fully considered and are persuasive. Applicant has amended these claims to recite limitations to an antibody conjugated with Cetuximab. Therefore, the rejection of claims 21 and 33 under 35 U.S.C §103 has been withdrawn.
Applicant’s arguments, filed 09/15/22, with respect to the rejection of claim 29 under 35 U.S.C §103 over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry (2019) 164) as evidenced by Thermofisher have been fully considered and are persuasive. Applicant has amended these claims to recite limitations to an antibody conjugated with Cetuximab. Therefore, the rejection of claim 29 under 35 U.S.C §103 has been withdrawn.

New/Maintained Rejections
The following rejections are necessitated by applicant’s amendment to the claims. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry 164 (2019)) in view of Mahtani et al (Synergy Between Cetuximab and Chemotherapy in Tumors of the Gastrointestinal tract. The Oncologist (2008)13:39–50). 
	Liu teaches a review of Triptolide-targeted delivery methods (See title). Liu teaches that triptolide is a triepoxide diterpene natural product (See Introduction pg 342 right col. line 6-7). Liu teaches that Triptolide has several factors that hinder the drug to reach its clinical potential including poor water solubility, narrow therapeutic window, and multi-organ toxicity (See “Introduction” pg 342 2nd parag.). Liu teaches that several efforts have been made in the prior art to modify the structure of triptolide over the past few decades to overcome these problems (See “Introduction” pg 343 left col. lines 1-9). Liu teaches that apart from structural modification of triptolide, targeted delivery such as conjugation of triptolide with ligands that specifically interact with cell specific receptors or encapsulation of triptolide with nanoparticles vehicles are also very useful strategies for reducing toxicity and maintain efficiency (See “Introduction” pg 343 last parag). The targeted therapeutic options presented in Liu included Triptolide sugar conjugates, triptolide peptide conjugates, triptolide aptamer (oligonucleotide) conjugates and triptolide antibody conjugates (See Liu sections 2-5). Liu teaches that antibody-drug conjugates (ADCs) utilized binding activity of mAbs to guide the small molecule payloads, usually being cytotoxic agents, to an antigen highly expressed on target cells (See pg 346 “5. Triptolide antibody conjugate”). An example that Liu cites is the antibody drug conjugate Y-TR1, which is a YS110 triptolide conjugate that uses an anti-CD26 antibody and a divalent non-cleavable linkage. Liu states that problems in the field arrive from conjugation of antibodies through native lysine or inter chain cysteine resides which results in ADCs that are heterogenous products containing multiple species with different drug antibody ratios (DAR) that linked at different sites (See pg 346 “5. Triptolide antibody conjugate” 2nd parag.). Liu teaches that these resulting heterogenous products may have distinct in vivo pharmacokinetic, efficacy and safety profiles. (See pg 346 “5. Triptolide antibody conjugate” 2nd parag.). Liu teaches that methods to overcome the batch-to-batch quality control would be very difficult but states that these techniques are being developed. (See pg 346 “5. Triptolide antibody conjugate” 2nd parag.). Liu teaches one of these methods to overcome the batch-to-batch quality control would be the incorporation of site-selective bioconjugate techniques such as use of unnatural amino acids (See pg 346 “5. Triptolide antibody conjugate” 2nd parag.).  
	While Liu teaches that use of targeted drug delivery of triptolide can overcome many limitations such as therapeutic efficacy, Liu is silent to the use of cetuximab as the antibody moiety in the ADC. 
	Mahtani discusses the synergy between chemotherapy and Cetuximab (see title). Mahtani discuss that there are numerous lines of evidence to support the rationale for combining targeted cetuximab therapy with traditional chemotherapy (See pg 41 “Rationale for Combining Cetuximab and Chemotherapy”). Mahtani teaches that in combination, these two therapies may have an additive effect of destroying existing tumor cells and suppressing the proliferation of new tumor cells chemotherapy (See pg 41 “Rationale for Combining Cetuximab and Chemotherapy”). Mahtani teaches that cetuximab induction of proapoptotic molecules and inhibition of antiapoptotic molecules may render tumor cells more vulnerable to the cytotoxic effects of chemotherapeutic agents (See pg 41 “Rationale for Combining Cetuximab and Chemotherapy”). Mahtani teaches that cetuximab may also augment the activity of cytotoxic agents by suppressing the chemotherapy-induced autocrine stimulation of EGFR in tumor cells and disrupting the maintenance of malignant cells by inhibiting DNA-repair mechanisms of tumor cells (See pg 41 “Rationale for Combining Cetuximab and Chemotherapy”). Mahtani teaches that mouse xenograft experiments have demonstrated that cetuximab can work additively or synergistically with a variety of chemotherapy regimens (See pg 41 “Rationale for Combining Cetuximab and Chemotherapy”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with Mahtani by using cetuximab, as taught by Mahtani, as the antibody of the triptolide epoxide antibody drug conjugate, taught by Liu, to arrive at the instantly claimed invention, since the combination of prior art elements according to known methods results in a predictable result. One of ordinary skill in the art would have a reasonable expectation of success because Liu teaches conjugation of triptolide to a targeting moiety, such as an antibody, and Mahtani teaches the use of cetuximab, a known antibody, for targeting chemotherapeutic drugs to tumor cells.
Regarding claim 1, Triptolide is defined as a triepoxide diterpene (See Introduction pg 342 right col. line 6-7).  
	Regarding claim 3, Triptolide (1) described in Liu on pg 343 is the same triptolide structure provided in the claim. 


    PNG
    media_image1.png
    156
    176
    media_image1.png
    Greyscale

	Figures 2, 3, 4, 5, 6, 7, 8, and 9 show that conjugation of triptolide (1) happens at the hydroxyl group attached to the carbon “14” above.
Regarding claim 25, Liu teaches antibody conjugates are particularly useful for delivery of drugs to cancer (See pg 346 “5. Triptolide antibody conjugate” 1st parag.). Mahtani teaches that Cetuximab treatment of tumor cell lines leads to cell cycle arrest and the accumulation of cells in the G1 phase of the cell cycle, the result of increased expression of the cyclin-dependent kinase (CDK) inhibitors p27Kip1 and p15INK4B (see Mahtani pg 40 right col lines 1-5). Liu teaches that triptolide is an anti-cancer agent (see Liu pg 342 “Introduction” 1st parag.). 
Regarding claim 27, Liu teaches allowing a diterpenoid epoxide compound to covalently bind a cancer cell-binding antibody thereby forming an antibody drug conjugate (See “5. Triptolide antibody conjugate” and Fig 9). 

	Claims 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry 164 (2019)) in view of Mahtani et al (Synergy Between Cetuximab and Chemotherapy in Tumors of the Gastrointestinal tract. The Oncologist (2008)13:39–50 and further in view of Ou et al. (Bioprocess development of antibody-drug conjugate production for cancer treatment. PLoS ONE 13(10): e0206246).
	As discussed above Liu in combination with Mahtani teaches the antibody conjugate of claims 1 and 27. 
The combination of Liu and Mahtani do not teach the modulation of molar ratios. 
	Ou teaches that the therapeutic effects of ADC are significantly affected by its bioproduction process. (Ou abstract). Ou teaches various conjugation conditions of mAb and drug, including linker selection, ratio of drug and mAb (molar ratio), and conjugation approaches were evaluated to determine production yield and product quality. (Ou abstract). Ou teaches that three different ratios of drug:linker:mAb were evaluated 4:4:1, 8:4:1, and 16:8:1. (pg 7 “Molar ratio of drug:linker:mAb”). These three different groups were named DM1-ADC1, DM1-ADC2 and DM1-ADC4. Ou discovered that these groups had DARs of 3.15±0.20, 3.68±0.10 and 4.51±0.13 respectively. Ou teaches that the Drug to Antibody Ratio (DAR) was increased by 16% when the drug amount doubled, and increased by 36% when the drug amount quadrupled and the linker amount doubled. Ou teaches that the DAR impacted toxicity against breast cancer with IC50 value of 3.88nM for ADC4, IC50 value of 23.67 for ADC2, and an IC50 value of 63.16nM for ADC1.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu and Mahtani with Ou by adjusting the DAR ratios of the drug and antibody of the triptolide epoxide ADC with cetuximab, as taught in the combined teachings of Liu and Mahtani, to arrive at the instantly claimed invention, in order to receive the expected benefit, as taught by Ou, that modifying the drug/antibody molar ratio by increasing the amount of drug increases the toxicity of the ADC conjugate at higher drug loading. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry 164 (2019)) in view of Mahtani et al (Synergy Between Cetuximab and Chemotherapy in Tumors of the Gastrointestinal tract. The Oncologist (2008)13:39–50) and further in view of EP3348276 A1 herein referred to as EP’276.
As discussed above, claims 1 is taught by Liu and Mahtani. 
The combination of prior art does not teach that the pharmaceutical composition, made obvious by the art, contains a pharmaceutically acceptable excipient.
EP’276 teaches the anti-CD26-triptolide conjugate discussed in Liu as Y-TR1. EP’276 teaches that the conjugates or the concomitant drug which can be Y-TR1 is preferably administered with a carrier, preferably a pharmaceutically acceptable carrier (see [0121]). EP’276 defines “pharmaceutically acceptable carrier” or the “pharmaceutically acceptable excipient“ as any material that is capable of maintaining the biological activity of an active ingredient, characterized as not being reactive with the immune system of the test subject when delivered, and is nontoxic to the test subject (see [0037]). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Liu and Mahtani with EP‘276 by formulating the triptolide epoxide ADC, as taught in the combined teachings of Liu and Mahtani, with a pharmaceutical excipient, as taught in ‘276, to arrive at the instantly claimed invention, since the combination of prior art elements according to known methods results in a predictable result. One of ordinary skill in the art would have a reasonable expectation of success since ‘276 teaches similar ADC’s as that of Liu and Mahtani. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Triptolide-targeted delivery methods. European Journal of Medicinal Chemistry 164 (2019)) in view of Mahtani et al (Synergy Between Cetuximab and Chemotherapy in Tumors of the Gastrointestinal tract. The Oncologist (2008)13:39–50) as applied to claim 27 above, and further in view of Betancourt et al (PEGylation strategies for active targeting of PLA/PLGA nanoparticles. Biomed. Mater. Res., 91A: 263-276).
As discussed above, Liu and Mahtani in combination teach the claimed limitations of claim 27. Liu teaches mechanisms of producing a variety of different triptolide conjugates. Liu teaches several reactions to arrive at triptolide conjugates with targeting moieties such as the following: 

    PNG
    media_image2.png
    246
    869
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    127
    870
    media_image3.png
    Greyscale

Liu and Mahtani do not teach the diterpenoid epoxide compound of claim 29 as shown below.

    PNG
    media_image4.png
    200
    499
    media_image4.png
    Greyscale

Betancourt teaches reactions with PEG moieties to produce a variety of conjugates (title) In one example Betancourt provides the following reaction (see Supporting information Figure A). 
A box is placed on the product of interest. 

    PNG
    media_image5.png
    607
    790
    media_image5.png
    Greyscale

As noted in the above reaction EDC and NHS arrives at an intermediate used in carbodiimide chemistry. Betancourt teaches that premade PLGA terminated in carboxyl and hydroxyl groups was conjugated to a heterofunctional PEG, NH2-PEG-COOH, utilizing standard carbodiimide/NHS-mediated chemistry. 
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed triptolide structure using the base triptolide chemistry, as taught by Liu, using carbodiimide chemistry, as taught in Betancourt, before conjugation to an antibody structure like that of cetuximab, as taught by Mahtani. One would have a reasonable expectation of success because Betancourt teaches that one can create antibody conjugates off of primary amine groups in antibody structures and terminal carboxylic acid groups as shown in Figure A using EDC and NHS carbodiimide chemistry. 

Response to Arguments
Applicant’s arguments, see pgs. 5-7, filed 09/15/22, with respect to the rejection of claims 1, 3, 21, 24-25, 27, 29, and 33 under 35 U.S.C §103 have been fully considered and have been addressed in the new rejection above 
Regarding the “unpredictability” of Liu leading one having ordinary skill in the art to not be motivated to combine and have no expectation of success based on a combination of references featuring Liu, this argument is not persuasive as Liu provides sufficient motivation for conjugating a triptolide moiety to an antibody as well as a reasonable expectation of success. As discussed in the above rejection, Liu teaches targeted delivery such as conjugation of triptolide with ligands that specifically interact with cell specific receptors is a useful strategy for reducing toxicity and maintaining efficiency (See “Introduction” pg 343 last parag). One of ordinary skill in the art would have a reasonable expectation of success because Liu teaches conjugation of triptolide to a targeting moiety, such as an antibody, and Mahtani teaches the use of cetuximab, a known antibody, for targeting chemotherapeutic drugs to tumor cells. Thus, it would have been obvious over Liu to make the combination with a reasonable expectation of success. 
	Regarding the argument that the instant claimed invention displays “surprising synergistic properties”, this argument is not convincing. As discussed in both Liu and Mahtani in the above rejection, the antibody drug conjugate is expected to perform better than either the antibody or the drug alone. Mahtani teaches that in xenograft experiments cetuximab can work additively or synergistically with a variety of chemotherapy regimens. Mahtani discusses several mechanisms to provide the rationale for combining cetuximab and chemotherapy. Liu teaches that triptolide-antibody conjugates can overcome clinical issues like severe toxicity while retaining efficiency. 

Conclusion
All of the claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-F 9:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                         
/SCARLETT Y GOON/QAS, Art Unit 1600